83900: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00765: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83900


Short Caption:AZIZSOLTANI VS. DIST. CT. (MCCONNELL)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794633Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerZara AzizsoltaniSaman Ryan Heidari
							(Heidari Law Group, PC)
						Allison R. Schmidt
							(Nevada's Lawyers)
						


Real Party in InterestTori Leeann McConnellMichael C. Meyer
							(Messner Reeves LLP)
						Scott L. Rogers
							(Messner Reeves LLP)
						


RespondentAdriana Escobar


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


02/01/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/10/2021Filing FeeFiling fee paid. E-Payment $250.00 from Allison R. Schmidt. (SC)


12/10/2021Petition/WritFiled Emergency Petition Under NRAP 27(e) Petition for Writ of Mandamus or Prohibition Under 21(a)(6). (SC)21-35281




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-35283




12/10/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-35284




12/13/2021Order/ProceduralFiled Order/Answer Writ Petition. Real party in interest's answer due:  7 days. (SC)21-35471




12/20/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 12/21/21) (SC)


12/20/2021Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due immediately. (SC)21-36222




12/29/2021Petition/WritFiled Answer To Petition For Writ Of Mandamus. (SC)21-36928




12/29/2021AppendixFiled Appendix to Answer to Writ Petition. (SC)21-36930




01/03/2022MotionFiled Petitioner's Motion for Stay of Proceedings in District Court. (SC)22-00175




01/07/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED."  fn1 [In light of this order, petitioner's motion for stay is denied as moot.] Silver, J., dissenting. SNP21 - RP/LS/AS (SC)22-00765





Combined Case View